509 F.2d 616
75-1 USTC  P 9169
Vernon MOLBREAK et al., Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Appellee.
No. 74--1688.
United States Court of Appeals,Seventh Circuit.
Argued Jan. 7, 1975.Decided Jan. 15, 1975.

Bryan D. Woods and Vernon Molbreak, Madison, Wis., for appellants.
Scott P. Crampton, Asst. Atty. Gen., Carolyn R. Just, Atty., Tax Div., Dept. of Justice, Washington, D.C., for appellee.
Before PELL and TONE, Circuit Judges, and PERRY, Senior District Judge.*
PER CURIAM.


1
This is an appeal from decisions of the United States Tax Court determining deficiencies in income tax for the appellants for the years 1967 and 1968.  Molbreak v. Commissioner of Internal Revenue, 61 T.C. 382 (1973).


2
The basic issue presented on the appeal is whether the appellants held a parcel of real estate which they sold May 19, 1967 for more than six months within the meaning of 26 U.S.C. § 1223.  Taxpayers had treated the profit under section 1223 as long-term capital gain.  The Commissioner disagreed on the holding period and assessed the deficiencies and the Tax Court agreed with the Commissioner.


3
The resolution of the basic issue in turn depends upon whether the taxpayers accomplished an exchange of property rights in 1967 within the meaning of 26 U.S.C. § 1031.  The facts are not disputed.


4
Upon the basis of briefs and oral argument and upon consideration of the record, we are satisfied that the Tax Court reached the correct result for the proper reasons.  Accordingly, we adopt as the opinion of this court the decision of the Tax Court and affirm.



*
 Senior District Judge Joseph Sam Perry of the Northern District of Illinois is sitting by designation